Name: Council Regulation (EEC) No 1115/89 of 27 April 1989 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed-milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  agricultural activity
 Date Published: nan

 29 . 4 . 89 Official Journal of the European Communities No L 118 /7 COUNCIL REGULATION (EEC) No 1115 / 89 of 27 April 1989 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Regulation (EEC) No 804/ 68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 763 / 89 ( 2 ), and in particular Article 10 (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 2a (3 ) of Regulation (EEC) No 986 / 68 ( 4 ), as last amended by Regulation (EEC) No 548 / 87 ( 5 ), lays down a margin within which the aid for skimmed-milk powder may be fixed; whereas , in view of the criteria set out in Article 2a ( 1 ), the limits of that margin should be adjusted , Article 1 The first subparagraph ofArticle 2a (3 ) of Regulation (EEC) No 986 / 68 is hereby replaced by the following: '3 . The amount of aid for skimmed-milk powder shall be fixed within a range of ECU 50 to 80 per 100 kilograms.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1989 / 90 milk year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1989 . For the Council The President J. BARRIONUEVO PENA (*) OJ No L 148 , 28 . 6 . 1968 , p. 13 ( 2 ) OJ No L 84 , 29 . 3 . 1989 , p. 1 . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 40 . ( 4) OJ No L 169 , 18 . 7 . 1968 , p. 4 . ( 5 ) OJ No L 56 , 26 . 2 . 1987 , p. 2 .